Citation Nr: 0837870	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  04-26 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material has been received to reopen the 
claim for entitlement to service connection for a low back 
disability. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
erectile dysfunction due to VA prescribed medications. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2005, 
the veteran appeared at a video conference hearing before the 
undersigned.  In September 2006, the Board remanded for 
further development.  


FINDINGS OF FACT

1.  The Board denied service connection for a low back 
disability in April 2000; the veteran did not appeal the 
decision.

2.  Evidence received since the April 2000 Board decision 
does not raise a reasonable possibility of substantiating the 
claim for a low back disability.

3.  The veteran's erectile dysfunction was not caused or 
aggravated by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA, or by 
an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The April 2000 Board decision that denied service 
connection for a low back disability is final.  38 U.S.C.A. § 
7104 (West 1991, West 2002); 38 C.F.R. 
§§ 3.156, 3.160, 20.1100 (1999, 2007).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a low back disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1104 (2007).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 
for erectile dysfunction claimed as due to VA prescribed 
medications, have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2003, May 2003, June 2003, 
and September 2006, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  In September 2006, the RO also notified 
the veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
September 2006 notice letter provided to the veteran included 
the criteria for reopening the previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection for a low back disability that were found 
insufficient in the previous denial.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Analysis

A Low Back Disability

In a decision dated in April 2000, the Board denied service 
connection for residuals of a low back fracture.  The veteran 
was informed of that decision and he did not file a timely 
appeal.  The Board's April 2000 decision is final.  38 
U.S.C.A. § 7104 ; 38 C.F.R. § 20.1100.

The claim of entitlement to service connection for a low back 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in May 
2003.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service treatment 
records, post-service medical record, and VA examination 
reports.  In denying the veteran's service connection claim, 
the Board found that there was no competent medical nexus 
between his current diagnosis of residuals of a lumbar spine 
injury with degenerative changes and service.  It was noted 
that service treatment records were negative for any 
indication of a low back disability and the first indication 
of such a disability was not until 20 years after service 
discharge.  

The Board finds that the evidence received since the last 
final decision does not  relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  Newly received since 
the last final decision on the veteran's claim for service 
connection for a low back disability includes additional 
post-service treatment reflecting treatment for the low back.  
In particular, a February 1996 VA treatment record noted the 
veteran's assertion of acute and chronic low back pain for 26 
years.  However, the veteran's assertion that his current 
disability dates back to service (i.e. is related to service) 
is not new as he formerly maintained that assertion at the 
time of the previous final decision.  Accordingly, this 
additional evidence does not raise a reasonable possibility 
of substantiating the claim since there is still not 
competent medical evidence linking the current low back 
disability to active duty.  Without such evidence, the claim 
for service connection for low back disability cannot be 
reopened.  See 38 C.F.R. § 3.156(a).     

Erectile Dysfunction

The veteran asserts that he is entitled to disability 
compensation pursuant to 38 U.S.C.A. § 1151 for erectile 
dysfunction as a result of medications prescribed to him by 
VA.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358(a).

For claims, as here, filed on or after October 1, 1997, the 
veteran must show that the VA treatment in question resulted 
in additional disability, and further, that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
the disability was an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 
(Dec. 31, 1997).  The veteran filed his claim in February 
2003.

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to his 
condition after such treatment, examination or program has 
stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability is shown to exist, the 
next consideration is whether the causation requirements for 
a valid claim have been met.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  See 38 C.F.R. 
§ 3.361(c)(1).  Furthermore, the proximate cause of the 
disability claimed must be the event that directly caused it, 
as distinguished from a remote contributing cause. To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment or other instance of fault 
proximately caused the additional disability, it must be 
shown either that VA failed to exercise the degree of care 
expected by a reasonable treatment provider, or furnished the 
medical treatment at issue without the veteran's informed 
consent.  See 38 C.F.R. § 3.361(d)(1).  Proximate cause may 
also be established where the veteran's additional disability 
was an event not reasonably foreseeable - to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider the type of risk 
that a reasonable health care provider would have disclosed 
as part of the procedures for informed consent (in accordance 
with 38 C.F.R. § 17.32).  See 38 C.F.R. 
§ 3.361(d)(2).

The veteran has erectile dysfunction as medical records, 
including VA examination reports, show assessments and 
impressions of such.  VA treatment records show that the 
veteran has been prescribed various medications, including 
those indicated for treatment for hypertension and 
depression.  

A June 2002 report by M. Kelley, M.D., noted that the veteran 
took Verelan and Diovan/HCTZ, and it was felt that the 
veteran's impotence was due to the diuretic.  A December 2002 
VA examination report noted that the veteran's erectile 
dysfunction was not a result of diabetes mellitus, and may be 
due to his multiple medications and peripheral vascular 
disease.  

Pursuant to the Board's September 2006 remand, VA afforded 
the veteran an examination in February 2007 for which the 
claims folder was reviewed in conjunction with evaluation of 
the veteran.  In noting a diagnosis of erectile dysfunction, 
the examiner opined that it was most likely influenced by his 
taking of anti-hypertensive medication along with his anti-
depressants.  The examiner added that the veteran's vascular 
problems from his cerebrovascular accident in 2003 and his 
elevated cholesterol were also causative factors of his 
erectile dysfunction.  

The February 2007 VA examiner added an addendum to his report 
in April 2007 based upon review of the claims folder.  He 
opined that the etiology of the veteran's erectile 
dysfunction was his vascular disease, and use of 
antihypertensive and anti-depressive medications.  

The same examiner added a hand-written notation to the claims 
folder in May 2007 and indicated that it was his opinion that 
the veteran's erectile dysfunction was not caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  

In November 2007, the examiner who had previously rendered 
opinions in this matter, issued another examination report 
based upon review of the claims folder.  He reiterated that 
based on his 35 years of experience as a urologist and review 
of the claims folder, the veteran's erectile dysfunction was 
due to his vascular disease and antihypertensive medications.  
Adding that the veteran had a cerebrovascular accident and 
elevated cholesterol, the examiner found that the vascular 
insufficiency as a result of his cerebrovascular accident, 
heart disease, and elevated cholesterol would apply to the 
small vessels to his penis with resulting erectile 
dysfunction.  The examiner further noted that he did not see 
any evidence that the disability was caused by any 
carelessness, negligence, lack of proper skill, error in 
judgment or similar incident of fault on the part of VA in 
furnishing VA hospital care, or medical or surgical 
treatment.    

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 has not been met.  There are two requirements 
for compensation:  (1) there must be a disability that was 
caused by VA hospital care, medical or surgical treatment, or 
examination, and (2) it must be shown that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA, or that the proximate cause of the 
disability was an event which was not reasonably foreseeable.  
In this case, the first requirement for compensation has been 
met as the evidence demonstrates that the veteran's erectile 
dysfunction is a result due in part to medication prescribed 
by VA.  However, the second requirement has not been met as 
the evidence has not shown that the proximate cause of the 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in prescribing the various medications or that 
the proximate cause of the disability was an event that was 
not reasonably foreseeable.  A VA examiner on multiple 
occasions has held the contrary, i.e. that there was no fault 
on VA's part in prescribing the various medications.  Also, 
the veteran's submission of internet information showing the 
side effects of medications demonstrates the common knowledge 
of the risks associated with those medications.  There is no 
reason to think that in prescribing the various medications 
that the VA clinicians were unaware of the side effects.  
Additionally, by indicating that VA knowingly prescribed 
medication which causes erectile dysfunction, the veteran's 
representative does not dispute that erectile dysfunction was 
reasonably foreseeable.  In sum, there has been no evidence 
presented showing that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in prescribing the various medications, or that 
the proximate cause of the disability was an event that was 
not reasonably foreseeable.  Thus, compensation under 38 
U.S.C.A. § 1151 must be denied.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that his 
erectile dysfunction is due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in prescribing the various medications, or 
that the proximate cause of the disability was an event that 
was not reasonably foreseeable) because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

The veteran has submitted medical treatises reflecting that 
impotence is a side effect of the medication prescribed.  
Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the treatise 
evidence, crucially, fails to show that erectile dysfunction 
is due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in prescribing the veteran various medications, or that the 
proximate cause of his disability was an event that was not 
reasonably foreseeable to warrant compensation under 
38 U.S.C.A. § 1151.  

In sum, the preponderance of the evidence is against a 
finding that compensation under 38 U.S.C.A. § 1151 for 
erectile dysfunction due to VA prescribed medications is 
warranted.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).











ORDER

New and material has not been received to reopen the claim 
for entitlement to service connection for a low back 
disability. 

Compensation under 38 U.S.C.A. § 1151 for erectile 
dysfunction due to VA prescribed medications is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


